Exhibit 99.1 NV5 ANNOUNCES RECORD SECOND QUARTER AND YEAR-TO-DATE 2; RAISES GUIDANCE Hollywood, FL – August 3, 2017 – NV5 Global , Inc. (Nasdaq: NVEE) (“NV5” or the “Company”) , a provider of professional and technical engineering and consulting solutions, today reported financial results for the second quarter ended July 1, 2017. Second Quarter 201 7 Financial Highlights ● NV5 raises Full-Year 2017 Guidance, expects Total Revenues to range from $340 million to $358 million, Adjusted EPS Guidance to range from $2.22 to $2.36 per diluted share, and GAAP EPS Guidance to range from $1.62 to $1.76 per diluted share ● Total Revenues for the quarter were $85.1 million, an increase of 48.9% year-over-year. Gross Revenues – GAAP for the quarter were $83.7 million, an increase of 49.8% year-over-year ● Net Revenues for the quarter were $67.0 million, an increase of 50.9% year-over-year ● EBITDA for the quarter was $10.1 million or 15.1% of Net Revenues, compared to $6.0 million or 13.6% of Net Revenues in the second quarter of 2016 ● Gross Margin for the quarter was 49.4% compared to 46.9% in the second quarter of 2016 ● Net income for the quarter was $4.3 million, a 51.1% increase from $2.9 million in the second quarter of 2016 ● Organic revenue growth in the second quarter of 2017 was 4% ● Adjusted EPS for the quarter was $0.56 per diluted share, an increase of 50% from $0.38 per diluted share in the second quarter of 2016 ● GAAP EPS for the quarter was $0.40 per diluted share over 10.7 million shares, an increase of 29.0% from $0.31 per diluted share over 9.2 million shares in the second quarter of 2016 ● Backlog was $261.1 million as of July 1, 2017, a 15% increase from $225.2 million as of April 1, 2017 “I am pleased to congratulate our employees on a great second quarter and to share with our investors that NV5 continues to grow organically through new contract wins, an expanded client base, and strategic acquisitions. In the second quarter, total revenues increased 49%, EBITDA increased 68%, and net income increased 51%,” said Dickerson Wright, PE, Chairman and CEO of NV5. “We saw significant growth within our recent acquisitions, Bock & Clark, Holdrege & Kull, and Lochrane Engineering, which have brought us into both new service lines and markets, including commercial real estate zoning and surveying and geotechnical design. They, along with our recently announced acquisition of RDK, have also expanded our existing business through opportunities to cross-sell new services to current clients.” Total Revenues for the second quarter of 2017 were $85.1 million, a 48.9% increase from the second quarter of 2016. Total Revenues includes intercompany revenues where the Company performed the services in lieu of using a third-party sub-consultant. Gross Revenues - GAAP for the second quarter of 2017 were $83.7 million, a 49.8% increase from the second quarter of 2016. Net Revenues for the second quarter of 2017 were $67.0 million, an increase of 50.9% from the second quarter of 2016. 1 Gross Margin for the second quarter 2017 was 49.4% compared to 46.9% for the second quarter of 2016, which is the result of increased use of our billable professional employees and reduced use of sub-consultants to perform services. EBITDA for the second quarter of 2017 was $10.1 million or 15.1% of Net Revenues, an increase of 67.9% from $6.0 million or 13.6% of Net Revenues for the second quarter of last year. Adjusted EPS for the second quarter of 2017 was $0.56 per diluted share versus $0.38 per diluted share in the second quarter of 2016. Net income for the second quarter of 2017 was $4.3 million, or $0.40 per diluted share, compared to net income of $2.9 million, or $0.31 per diluted share in the second quarter of 2016. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 10,723,804 for the second quarter of 2017, compared to weighted-average shares outstanding of 9,172,944 for the second quarter of 2016. Six Months Ended July 1, 2017 Financial Highlights ● Total Revenues were $150.2 million in the first six months of 2017, an increase of 45.8% from the first six months of 2016. Gross Revenues – GAAP were $147.8 million in the first six months of 2017, an increase of 46.6% from the first six months of 2016 ● Net Revenues were $120.1 million in the first six months of 2017, an increase of 45.6% from the first six months of 2016 ● Organic revenue growth for the first six months of 2017 was 5% ● EBITDA for the first six months of 2017 was $15.1 million, or 12.6% of Net Revenues, compared to $10.6 million or 12.8% of Net Revenues for the first six months of 2016 ● Gross Margin was 49.4% compared to 48.6% for the first six months of 2016 ● Net income was $6.6 million, an increase of 34.1% from $4.9 million in the first six months of 2016 ● Adjusted EPS was $0.92 per diluted share, an increase of 29.6% from $0.71 per diluted share in the first six months of 2016 ● GAAP EPS was $0.61 over 10.7 million shares, an increase of 7.0% compared to $0.57 per diluted share over 8.6 million shares in the first six months of 2016 Total Revenues for the six months ended July 1, 2017 were $150.2 million, a 45.8% increase from the first six months of 2016. Total Revenues includes intercompany revenues where the Company performed the services in lieu of using a third-party sub-consultant. Gross Revenues - GAAP for the six months ended July 1, 2017 were $147.8 million, a 46.6% increase from the first six months of 2016. Net Revenues for the six months ended July 1, 2017 was $120.1 million, an increase of 45.6% from 2016. Gross Margin for the six months ended July 1, 2017 was 49.4% compared to 48.6% for the first six months of 2016, which is the result of increased use of our billable professional employees and reduced use of sub-consultants to perform services. 2 EBITDA for the six months ended July 1, 2017 was $15.1 million or 12.6% of Net Revenues, an increase of 42.9% compared to $10.6 million or 12.8% of Net Revenues for the same period in 2016. Adjusted EPS for the six months ended July 1, 2017 was $0.92 per diluted share versus $0.71 per diluted share in the six months ended June 30, 2016. Net income for the six months ended July 1, 2017 was $6.6 million, or $0.61 per diluted share, compared to net income of $4.9 million, or $0.57 per diluted share in the six months ended June 30, 2016. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 10,721,744 for the six months ended July 1, 2017, compared to weighted-average shares outstanding of 8,640,022 for the first six months of 2016. At July 1 2017, our cash and cash equivalents were $19.5 million compared to $35.7 million as of December 31, 2016. At July 1, 2017, the Company reported backlog of $261.1 million, an increase of 16% from $225.2 million as of April 1, 2017. Outlook The Company is raising its guidance for full-year 2017 Total Revenues and Earnings. The Company expects full-year 2017 Total Revenues, including the impact of acquisitions closed through July 1, 2017, to range from $340 million to $358 million, which represents an increase of 49% to 57% from 2016 Total Revenues of $228 million. The Company further expects that full-year 2017 Adjusted EPS will range from $2.22 to $2.36 per diluted share. Furthermore, the Company expects that full-year 2will range from $1.62 to $1.76 per diluted share. This guidance for Total Revenues, Adjusted EPS and GAAP EPS excludes anticipated acquisitions for the remainder of 2017. Use of Non-GAAP Financial Measures Total Revenues and Net Revenues are not measures of financial performance under U.S. generally accepted accounting principles (“GAAP”). G ross Revenues – GAAP include sub-consultant costs and other direct costs which are generally pass-through costs. Furthermore, Gross Revenues – GAAP eliminates intercompany revenues where the Company performed the service in lieu of using a third-party sub-consultant. Therefore, the Company believes that Total Revenues and Net Revenues, which are non-GAAP financial measures commonly used in our industry, provides a meaningful perspective on its business results. A reconciliation of gross revenues as reported in accordance with GAAP to Total Revenues and Net Revenues is provided at the end of this news release. Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is not a measure of financial performance under GAAP. Management believes EBITDA, in addition to operating profit, net income and other GAAP measures, is a useful indicator of NV5’s financial and operating performance and its ability to generate cash flows from operations that are available for taxes, capital expenditures and debt service. A reconciliation of net income as reported in accordance with GAAP to EBITDA is provided at the end of this news release. 3 Adjusted earnings per diluted share data (“Adjusted EPS”) is not a measure of financial performance under GAAP. Adjusted EPS reflects adjustments to reported diluted earnings per share (“GAAP EPS”) data to eliminate amortization expense of intangible assets from acquisitions, net of tax benefits. As the Company continues its acquisition strategy, the growth in Adjusted EPS will likely increase at a greater rate than GAAP EPS as reported in accordance with GAAP. A reconciliation of GAAP EPS as reported in accordance with GAAP to Adjusted EPS is provided at the end of this news release. NV5’s definition of Total Revenues, Net Revenues, EBITDA and Adjusted EPS may differ from other companies reporting similarly named measures.These measures should be considered in addition to, and not as a substitute for, or superior to, other measures of financial performance prepared in accordance with GAAP, such as contract revenues, net income and diluted earnings per share. Conference Call NV5 will host a conference call to discuss its second quarter 2017 financial results at 4:30 p.m. (Eastern Time) on August 3, 2017. Date: Thursday, August 3, 2017 Time: 4:30 p.m. Eastern Toll-free dial-in number: + 1 877-311-4180 International dial-in number: + 1 616-548-5594 Conference ID: Webcast: http://ir.nv5.com Please dial-in at least 5-10 minutes prior to the start time in order for the operator to log your name and connect you to the conference. The conference call will be webcast live via the “Investors” section of the NV5 website. A replay of the webcast will also be available under presentations . About NV5 NV5 Global, Inc. (NASDAQ: NVEE) is a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate and environmental markets. NV5 primarily focuses on five business verticals: construction quality assurance, infrastructure, engineering and support services, energy, program management, and environmental solutions. The Company operates out of more than 100 locations nationwide and abroad inMacau,Shanghai,Hong Kong, andVietnam. For additional information, please visit the Company’s website at www.NV5.com . Also visit the Company on Twitter , LinkedIn , Facebook , and Vimeo . Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. The Company cautions that these statements are qualified by important factors that could cause actual results to differ materially from those reflected by the forward-looking statements contained in this news release and on the conference call. Such factors include: (a) changes in demand from the local and state government and private clients that we serve; (b) general economic conditions, nationally and globally, and their effect on the market for our services; (c) competitive pressures and trends in our industry and our ability to successfully compete with our competitors; (d) changes in laws, regulations, or policies; and (e) the “Risk Factors” set forth in the Company’s most recent SEC filings. All forward-looking statements are based on information available to the Company on the date hereof, and the Company assumes no obligation to update such statements, except as required by law. Contact NV5 Global, Inc.
